Citation Nr: 1103270	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected lumbar laminectomy and 
discectomy at L5-S1.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2006 and August 2009 rating decisions of a 
Department of Veterans Affairs (VA) Atlanta, Georgia, Regional 
Office (RO) that continued a 10 percent rating for a low back 
disability and denied entitlement to TDIU.

This matter was remanded to the RO for additional development in 
July 2010. 


FINDINGS OF FACT

1.  The service-connected lumbar laminectomy and discectomy at 
L5-S1 is manifested by complaints of pain with objective findings 
of full forward flexion to 75 to 90 degrees and a combined range 
of motion of the thoracolumbar spine from 175 degrees to 240 
degrees, without objective evidence of muscle spasm, guarding, 
abnormal mobility, abnormal spine contour, abnormal gait, 
incapacitating episodes more than two week in the past 12 months, 
ankylosis of the entire thoracolumbar spine, or any additional 
limitation of motion or functional impairment due to pain on 
motion, weakness, excess fatigability or incoordination.  

2.  The Veteran's service-connected disability consists of the 
lumbar laminectomy and discectomy at L5-S1 rated at 10 percent. 

3.  The Veteran has two years of college education and has worked 
primarily as an inventory specialist and munitions specialist for 
over 20 years.   

4.  The evidence establishes that the service-connected lumbar 
spine disability does not preclude all forms of substantially 
gainful employment.  


5.  The evidence establishes that the service-connected lumbar 
spine disability does not cause marked interference with 
employment, require frequent periods of hospitalization, or 
present an exceptional or unusual disability picture, and the 
symptoms and severity of the service-connected lumbar spine 
disability are reasonably described and contemplated in the 
diagnostic criteria.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in 
excess of 10 percent for the service-connected lumbar laminectomy 
and discectomy at L5-S1 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2010).  

2.  The criteria for a total rating based on individual 
unemployability to include on an extraschedular basis for the 
service-connected lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided the VCAA notice 
letters to the Veteran in April 2006 and April 2009, prior to the 
initial adjudication of the claims.   

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claims for increased 
ratings and TDIU, as well as what information and evidence must 
be provided by the Veteran and what information and evidence 
would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The April 2006 and April 2009 provided this 
notice.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Air Force Base treatment 
records are associated with the claims folder.  The Board finds 
that there is no identified relevant evidence that needs to be 
obtained in this regard.  

The Veteran underwent VA examinations in May 2006, May 2009, and 
August 2010 to obtain medical evidence as to the severity of the 
Veteran's service-connected lumbar spine disability and whether 
this disability rendered the Veteran unemployable.  The Board 
finds that the examinations were adequate to allow proper 
adjudication of the issues on appeal.  The examiners conducted 
complete examinations, recorded all findings considered relevant 
under the applicable diagnostic codes, and considered the full 
history of the disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

II.  An increased evaluation in excess of 10 percent for 
lumbar
 laminectomy and discectomy at L5-S1.  

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In Fenderson, the Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  

The Court instructed that, in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242,  Degenerative arthritis of the spine; are rated under 
the following new general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5242 (2010).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  Id. 

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis 
of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id. 

Note (2): For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010). 

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  Id. 

A 60 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the service-connected lumbar 
laminectomy and discectomy at L5-S1.  

In order for a rating in excess of 10 percent to be assigned 
under the rating criteria, the evidence must establish forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242.

The medical evidence of record shows that the range of motion of 
the thoracolumbar spine was as follows: forward flexion was to 75 
to 90 degrees; extension to 15 to 30 degrees; left lateral 
flexion to 20 to 30 degrees; right lateral flexion to 15 to 30 
degrees; left lateral rotation to 25 to 30 degrees; and right 
lateral rotation to 25 to 30 degrees.  See the VA examination 
reports dated in May 2006, May 2009, and August 2010.  

The combined range of motion of the thoracolumbar spine was 240 
degrees upon examinations in May 2006 and May 2009 and 175 
degrees upon examination in August 2010.  

The Board finds that the criteria for a 20 percent rating has not 
been met based upon the range of motion of the thoracolumbar 
spine.  The Board notes that upon VA examination in May 2009 
shows that pain started at 60 degrees on forward flexion of the 
thoracolumbar spine and the Veteran was able to flex to 90 
degrees.  However, a 20 percent rating is not warranted based 
upon this finding alone since the VA examinations in May 2006 and 
August 2010 show forward flexion beyond 60 degrees and the 
combined range of motion of the lumbar spine including pain was 
more than 120 degrees.   

There is no objective evidence of muscle spasm or severe 
guarding.  There is no evidence of abnormal gait.  The VA 
examination reports dated in May 2006, May 2009, and August 2010 
indicate that the Veteran had a normal gait and posture.  

The rating criteria are intended to take into account functional 
limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 
4.45, could not provide a basis for a higher evaluation.  68 Fed. 
Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, 
additional functional limitation warranting a higher evaluation 
is not been shown.

There is no basis for the assignment of additional disability due 
to pain, weakness, fatigability, weakness or incoordination.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

The May 2006 VA examination report indicates that there was no 
weakness, lack of endurance, fatigue, or incoordination due to 
the service-connected lumbar spine disability.  The May 2009 VA 
examination report indicates that repetitive motion caused an 
increase in pain, weakness, lack of endurance, fatigue and 
incoordination but did not cause any additional limitation of 
motion.  The August 2010 VA examination report notes that there 
was no atrophy or weakness.  There was no additional limitation 
of motion with repetitive motion.  Pain was considered with the 
range of motion testing.  

The Board finds that the limitation of motion and functional loss 
due to pain is contemplated in the 10 percent rating.  The 
medical evidence establishes that the Veteran still has motion of 
the lumbar spine and has normal gait despite the lumbar spine 
disability.  Any functional loss due to pain or other symptoms 
does not amount to additional limitation of motion.  Based on the 
objective medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent for the 
service-connected lumbar laminectomy and discectomy at L5-S1 
under Diagnostic Codes 5237.  

A higher rating also is not warranted under Diagnostic Code 5243.  
The evidence establishes that the service-connected lumbar spine 
disability includes degenerative disc disease.  However, the 
evidence does not establish that the service-connected lumbar 
spine disability causes incapacitating episodes having a total 
duration of at least two weeks during the past 12 months.  The 
record shows that upon examination in May 2006, the Veteran 
reported having no incapacitating episodes in the past 12 months.  
Upon examination in May 2009, the Veteran reported that he had 
not lost any days from work due to the lumbar spine disability 
and he reported no incapacitation.  The August 2010 VA 
examination report indicates that the Veteran reported having two 
or three episodes in the past month that would last for one day.  
The treatment records do not show physician prescribed bedrest.  
Thus, the Board finds that a disability evaluation in excess of 
10 percent for the lumbar spine disability is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence shows that the service-
connected lumbar spine disability does not cause a separate 
associated neurologic disability.  The May 2006 VA examination 
report indicates that the dermatomes for the lumbar spine were 
normal.  The May 2009 VA examination report indicates that there 
was no sensory, motor or autonomic dysfunction on examination.  
Muscle power was 5/5.  There was no neurological deficit noted in 
the dermatomal segment from L1 to S3.  As such, the Board 
concludes that a separate rating for a separate neurological 
disability is not warranted.  

In summary, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 10 percent for 
the lumbar spine disability for the entire appeal period.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board further finds that a staged rating is not warranted in 
this case.  The Board has examined the record in its entirety 
and, as discussed, finds that a 10 percent evaluation is 
warranted for the service-connected lumbar spine disability for 
the entire period of the appeal.  The disability has remained 
essentially constant for the entire appeal period.  Accordingly, 
a staged rating under Hart is not warranted. 

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected low back strain.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe and assess the Veteran's disability level and 
symptomatology.  The criteria rate the disability on the basis of 
limitation of motion, muscle spasm and abnormal mobility of the 
spine.  

Thus, the demonstrated manifestations are contemplated by the 
provisions of the rating schedule.  As the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate.  

Moreover, there is no evidence of required hospitalization for 
the service-connected low back disability.  The record shows that 
the only time the Veteran was hospitalized for treatment of the 
lumbar spine disability was in 1992 when the Veteran was in 
active service.  

The Board finds that the service-connected lumbar spine 
disability does not cause marked interference with employment.  
The record shows that the service-connected lumbar spine 
disability may preclude a position which requires lifting or 
carrying more than 20 pounds or repetitive lifting but the 
disability did not preclude sedentary or light level of activity 
employment.  See the August 2010 VA examination report.  

The currently assigned 10 percent disability evaluation is an 
acknowledgment on the part of VA that some interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van 
Hoose, supra.  There is no evidence of marked interference in 
this case.  Thus, the Board finds no basis for referring the case 
for an extraschedular evaluation.  Id.  

In summary, for the reasons expressed, the Board concludes that 
the preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 10 percent for the service-
connected lumbar laminectomy and discectomy at L5-S1.  Since the 
preponderance of the evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  Accordingly, on this record, the claim of service 
connection for lumbar laminectomy and discectomy at L5-S1 must be 
denied.

III.  Entitlement to a total rating based upon individual 
unemployability
 due to service-connected disabilities

Legal Criteria

Total disability meriting a 100 percent schedular rating exists 
"when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.  Where the schedular disability rating is 
less than 100 percent, a total rating due to individual 
unemployability may nonetheless be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements are 
satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income..."  Other factors to be considered in determining 
whether a veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, 
any impairment caused by conditions that are not service 
connected, and prior unemployability status must be disregarded 
when determining whether the veteran currently is unemployable.  
38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  

Analysis

The Veteran is seeking a TDIU on the basis that he is unable to 
work because of his service-connected low back disability.  In 
support of his claims, he submitted a statement by Dr. A.J dated 
in February 2006 in which Dr. A.J. indicates that the Veteran 
should avoid placement in a position that requires repetitive 
lifting.  The Veteran also submitted letters from the Department 
of the Air Force and civil service indicating that on physical 
examination for a tools and parts attendant position with the Air 
Force, it was found that the Veteran must avoid placement in a 
position that requires repetitive lifting.   The letters indicate 
that a position the Veteran applied for requires repetitive 
lifting and there might be times when he is the only person on 
shift.  A February 2006 civil service medical examination 
indicates that Veteran had the following limitation: avoid 
placement in a position requiring repetitive lifting, heavy 
lifting (25 pounds and over), heavy carrying (25 pounds and 
over), crawling for 1/4 hours duration, repeated bending for two 
hours or stooping, climbing with the use of legs and arms, and 
working on ladders or scaffolding.   

In this case, the Veteran's only service-connected disability is 
the service-connected lumbar laminectomy and discectomy at L5-S1 
which is rated as 10 percent disabling.  The combined disability 
rating is 10 percent.  See 38 C.F.R. § 4.25 (the combined ratings 
table).  Therefore, the Veteran does not meet the minimum rating 
requirements of § 4.16(a) for a TDIU.

Where the percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in 
determining whether a veteran is unemployable are his level of 
education, his employment history, and his vocational attainment.  
See Hyder, supra.   

In the August 2009 rating decision, the RO indicated that this 
matter was not referred to the Director of Compensation and 
Pension for consideration because the evidence failed to show 
that the Veteran was unemployable due to his service-connected 
disability.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  However, the Board may consider whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).   

The Board has reviewed the evidence of record and concludes that 
the preponderance of the evidence establishes that the Veteran's 
service-connected lumbar spine disability does not preclude him 
from securing and following a substantially gainful occupation. 

Regarding educational history, the record shows that the Veteran 
had two years of college education.  The Veteran served in the 
military from July 1972 to July 1996.  In the military, his 
primary military work was in munitions systems and his military 
occupation specialty was ammunition specialist.  See the DD Form 
214.  In the April 2009 TDIU application, the Veteran reported 
that he last worked full time from May 2004 to February 2006 as 
an inventory specialist.  He reported that he had applied for the 
following positions since 2006: tools and parts attendant, 
materials examiner, and materials expeditor.  

The medical evidence shows that while the service-connected 
lumbar spine disability causes limitation in the Veteran's 
ability to work, the low back disability does not render the 
Veteran unemployable in all forms of substantially gainful 
employment.    

As noted above, there is medical evidence that the lumbar spine 
disability causes some functional limitations.  In the February 
2006 statement, Dr. A.J. stated that the Veteran's most recent 
MRI showed post surgical changes at L5-S1 with a small residual 
focal protruded herniation in a central to slight paracentral 
position abutting the left descending S1 nerve root without 
central stenosis.  Dr. A.J. stated that although the Veteran had 
no specific limitations, it was her opinion that the Veteran 
would be best served by avoiding placement in a position which 
requires repetitive lifting.  

A February 2006 civil service medical examination indicates that 
Veteran had the following limitation: avoid placement in a 
position requiring repetitive lifting, heavy lifting (25 pounds 
and over), heavy carrying (25 pounds and over), crawling for 1/4 
hours duration, repeated bending for two hours or stooping, 
climbing with the use of legs and arms, and working on ladders or 
scaffolding.   

However, there is probative medial evidence which establishes 
that the Veteran is capable of sedentary or light activity 
employment.  The August 2010 VA examination report indicates that 
the examiner was asked to render a medical opinion as to whether 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of the service-connected 
disability taking into consideration the Veteran's level of 
education, special training and work experience.  The examiner 
opined that it was less likely than not that the Veteran was 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disability.  The examiner noted 
that the Veteran had two years of general education in college 
and prior work experience and training as listed above, and 
indicated that he should be capable of finding gainful employment 
at the sedentary or a light level of activity.  The examiner 
noted that the Veteran stated that his medications were not 
currently causing any side effects, and alleviated some but not 
all symptoms, and this would assist in the Veteran's pain 
management and allow concentration on work activities.   

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.

The Board finds the August 2010 VA medical opinion to have great 
evidentiary weight as it reflects a comprehensive and reasoned 
review of the entire evidentiary record.  The VA examiner 
reviewed the claims folder and the Veteran's medical history.  
The examiner considered the level of severity of the lumbar spine 
disability, what limitations the disability caused, and the 
Veteran's work history.  Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical 
opinion is based on sufficient facts and data.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the probative evidence of record supports 
that finding that while the lumbar spine disability causes some 
physical limitations, it does not preclude the Veteran from all 
forms of substantially gainful employment, specifically 
employment that is sedentary or requires light activity.  

The Veteran submitted evidence showing that he is restricted from 
certain civil service or Air Force positions that require 
repetitive lifting or heavy lifting.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The probative evidence of record establishes 
that the Veteran is able to work in positions that are sedentary 
or require light activity.  

In light of the foregoing, the Board finds that the Veteran did 
not meet the requirements for a TDIU on an extraschedular basis.  
As the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is denied.


ORDER

An increased disability evaluation in excess of 10 percent for 
the service-connected lumbar laminectomy and discectomy at L5-S1 
is denied. 

A total disability rating based on individual unemployability is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


